DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

          Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.
 
   Response to Amendments
Claim Objections
Claims 31-32 and 34 are objected to because of the following informalities:  in these claims, the word “correspond” should be plural since “sub-set” is singular.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-13, 15, and 31-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mott, US 10,147,399. 

Regarding Claim 1, Mott (Figs. 6, 8) teaches a method implemented on at least one machine including at least one processor (802), memory (804), and communication platform (814) capable of connecting to a network for augmenting data (e.g., Wireless components 814 connect to augmented reality system 610; col. 17, lines 6-9), the method comprising:
-obtaining data from different source devices associated with corresponding different users (e.g., Multiple users may submit links or contents, from their personal devices, related to a point of interest to augmented reality platform 610; col. 13, lines 55-58); and for each of the users,
-retrieving, from a subscription request or an on-demand request associated with the user, information that specifies a sub-set of the different source deices from which data is obtained to generate augmented data for the user, wherein the sub-set includes a source device associated with the user (e.g., Users may retrieve the links or contents submitted by others by pointing their device at the point of interest.  The links and related content, which are super-imposed on the point of interest, are considered “augmented data.  Pointing the user’s device is considered an “on-demand request associated with the user”; col. 13, lines 62-65.  Users may specify the type of content they are retrieving; col. 11, lines 18-19.  For example, the user may request only data associated with mobile devices, which are considered a “sub-set of the different source devices,” such as a text. The user’s mobile device is thus part of the sub-set.  Because of Applicant’s user of the word “or,” the limitation “from a subscription request will be ignored for purposes of this Office Action),
-generating the augmented data for the user based on the data from the sub-set (e.g., Links or related content from mobile devices generated for user consumption; col. 13, lines 62-65), and
-sending the augmented data to the user based on the subscription request or the on-demand request, so that the augmented data are to be rendered on the source device associated with the user (e.g., The links or related content presented to user in an augmented “preview of the real world.”  This information is based on the user pointing his or her device at a point of interest; col. 13, lines 65-67).

Regarding Claim 2, Mott (Figs. 6, 8) teaches the method of claim 1, wherein the data comprise stream data, which includes at least one of video, audio, text, and any combination thereof (e.g., Contents related to a point of interest may include video or audio; col. 14 lines 47-48). 

Regarding Claim 3, Mott (Figs. 6, 8) teaches the method of claim 1, wherein the user is one of an individual user associated with a corresponding one of the different source devices and a group of individual users represented by a corresponding one of the different source devices (e.g., Each user possesses a client device 602 of a group of client devices; col. 13 lines 36-47). 

Regarding Claim 5, Mott (Figs. 6, 8) teaches the method of claim 1, wherein the step of obtaining the data comprises:
-receiving local data from a plurality of source devices, each of which resides in a geographical space and acquires local data associated with the geographical space (e.g., Augmented reality system 610 receives links or contents relating to a point of interest submitted by different users.  These users may be local to the point of interest; col 13, lines 55-58);
-determining the different source devices from the plurality of source devices based on a criterion (e.g., Different client devices 602 identified based on the same point of interest; col. 13, lines 27-30);
-selecting the data from the local data acquired by the different source devices (e.g., User selects different links associated with the point of interest; col. 13, lines 62-64).

Regarding Claim 6, Mott (Figs. 6, 8) teaches a non-transitory machine-readable storage having information recorded thereon for augmenting data, wherein the information, when read by the machine, causes the machine to perform:
(e.g., Multiple users may submit links or contents related to a point of interest to the augmented reality platform 610; col. 13, lines 55-58); and 
-for each of the different users,
-retrieving, from a subscription request or an on-demand request associated with the user, information that specifies a sub-set of the different source devices from which data is obtained to generate augmented data for the user, wherein the sub-set includes a source device associated with the user (e.g., Users may retrieve the links or contents submitted by others by pointing their device at the point of interest.  The links and related content, which are super-imposed on the point of interest, are considered “augmented data.  Pointing the user’s device is considered an “on-demand request associated with the user”; col. 13, lines 62-65.  Users may specify the type of content they are retrieving; col. 11, lines 18-19.  For example, the user may request only data associated with mobile devices, which are considered a “sub-set of the different source devices,” such as a text. The user’s mobile device is thus part of the sub-set.  Because of Applicant’s user of the word “or,” the limitation “from a subscription request will be ignored for purposes of this Office Action),
-generating the augmented data for the user based on the data from the sub-set (e.g., Links or related content from mobile devices generated for user consumption; col. 13, lines 62-65), and
-sending the augmented data to the user based on the subscription request or the on-demand request, so that the augmented data are to be rendered on the source device (e.g., The links or related content presented to user in an augmented “preview of the real world.”  This information is based on the user pointing his or her device at a point of interest; col. 13, lines 65-67).

Regarding Claim 7, Mott (Figs. 6, 8) teaches the medium of claim 6, wherein the data comprise stream data, which includes at least one of video, audio, text, and any combination thereof (e.g., Contents related to a point of interest may include video or audio; col. 14, lines 47-48).

Regarding Claim 8, Mott (Figs. 6, 8) teaches the medium of claim 6, wherein the user is one of an individual user associated with a corresponding one of the different source devices and a group of individual users represented by a corresponding one of the different source devices (e.g., Each user possesses a client device 602; col. 13 lines 36-47).

Regarding Claim 10, Mott (Figs 6, 8) teaches the medium of claim 6, wherein the step of obtaining the data comprises:
-receiving local data from a plurality of source devices, each of which resides in a
geographical space and acquires local data associated with the geographical space (e.g., Augmented reality system 610 receives links or contents relating to a point of interest submitted by different users; col 13, lines 55-58);
-determining the different source devices from the plurality of source devices based on a criterion (e.g., Different client devices based on a fiducial; col. 13, lines 27-30);
(e.g., User selects different links associated with the point of interest; col. 13, lines 62-64).

Regarding Claim 11, Mott (Figs. 6, 8) teaches a system for augmenting data comprising:
-a stream data selector (610) configured for obtaining data from different source devices associated with corresponding different users (e.g., Augmented reality system 610 receives links or contents relating to a point of interest submitted different users; col 13, lines 55-58); and
-a data stream processor (802) configured for, for each of the different users,
-retrieving information, from a subscription request or an on-demand request associated with the user, information that specifies a sub-set of the different source devices from which data is obtained to generate augmented data for the user, wherein the sub-set includes a source device associated with the user (e.g., Users may retrieve the links or contents submitted by others by pointing their device at the point of interest.  The links and related content, which are super-imposed on the point of interest, are considered “augmented data.  Pointing the user’s device is considered an “on-demand request associated with the user”; col. 13, lines 62-65.  Users may specify the type of content they are retrieving; col. 11, lines 18-19.  For example, the user may request only data associated with mobile devices, which are considered a “sub-set of different source devices,” such as a text. The user’s mobile device is thus part of the sub-set.  Because of Applicant’s user of the word “or,” the limitation “from a subscription request will be ignored for purposes of this Office Action),
-generating the augmented data for the user based on the sub-set (e.g., Links or related content from the mobile devices generated for user consumption; col. 13, lines 62-65), and
-sending the augmented data to the user based on the subscription request or the on-demand request, so that the augmented data are to be rendered on the source device associated with the user (e.g., The links or related content presented to user in an augmented “preview of the real world.”  This information is based on the user pointing his or her device at a point of interest; col. 13, lines 65-67).

Regarding Claim 12, Mott (Figs. 6, 8) teaches the system of claim 11, wherein the data comprise stream data, which includes at least one of video, audio, text, and any combination thereof (e.g., Contents related to a point of interest may include video or audio; col. 14 lines 47-48).

Regarding Claim 13, Mott (Figs, 6, 8) teaches the system of claim 11, wherein the user is one of an individual user associated with a corresponding one of the different source devices and a group of individual users represented by a corresponding one of the different source devices (e.g., Each user possesses a client device 602; col. 13 lines 36-47).

Regarding Claim 15, Mott (Figs. 6, 8) teaches the system of claim 11, further comprising:
-a stream data filter (630) configured for receiving local data from a plurality of source devices (e.g., Augmented reality platform 630 is considered a “stream data filter.”  It receives local data from a plurality of client devices 602), each of which resides in a geographical space and acquires local data associated with the geographical space (e.g., Conceivably, each client device 602 may reside locally to a point of interest and acquire users to submit links or contents related to the point of interest; col. 13, lines 55-58), determining the different source devices from the plurality of source devices based on a criterion (e.g., Different client devices identified based on the same point of interest; col. 13, lines 27-30), and 
-selecting the data from the local data acquired by the different source devices (e.g., User selects different links associated with the point of interest; col. 13, lines 62-64).

Regarding Claim 31, Mott (Figs. 6, 8) teaches the system of claim 11, wherein the sub-set of the difference source devices corresponds to source devices associated with a social group of the user (e.g., Only authorized persons can access the augmented reality system.  Thus, the system may be set up so that it is only accessible to users that are part of a social group; col. 11, lines 8-16). 

Regarding Claim 32, Mott (Figs. 6, 8) teaches the system of claim 6, wherein the sub-set of the difference source devices corresponds to source devices associated with a (e.g., Only authorized persons can access the augmented reality system.  Thus, the system may be set up so that it is only accessible to users that are part of a social group; col. 11, lines 8-16). 

Regarding Claim 33, Mott (Figs. 6, 8) teaches the medium of claim 6, wherein the step of retrieving comprises retrieving additional information that specifies how the data from the sub-set is combined to generate the augmented data (e.g., Owner of a point of interest can determine how the content or links are presented.  For example, the owner can determine a layout of markers; col. 12 lines 55-59), and wherein the step of generating comprises generating the augmented data for the user further based on the additional information (e.g., When the content is retrieved, the content is presented to the user in accordance with the wishes of the owner of the point of interest). 

Regarding Claim 34, Mott teaches the system of claim 11, wherein the sub-set of the difference source devices corresponds to source devices associated with a social group of the user (e.g., Only authorized persons can access the augmented reality system.  Thus, the system may be set up so that it is only accessible to users that are part of a social group; col. 11, lines 8-16). 

Regarding Claim 35, Mott (Figs. 6, 8) teaches the medium of claim 1, wherein the step of retrieving comprises retrieving additional information that specifies how the data from the sub-set is combined to generate the augmented data (e.g., Owner of a point of interest can determine how the content or links are presented.  For example, the owner can determine a layout of markers; col. 12 lines 55-59), and wherein the step of generating comprises generating the augmented data for the user further based on the additional information (e.g., When the content is retrieved, the content is presented to the user in accordance with the wishes of the owner of the point of interest). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mott in view of Cohen, US 2018/0124293.

Regarding Claim 4, Mott (Figs. 6, 8) teaches the method of claim 1, but does not teach wherein the augmented data includes at least one of a split view, a merged view, and a three dimensional view, wherein the merged view includes a multimodal synchronized view, a media data overlay view, and a panoramic view.

However, Cohen teaches the concept of using crowd sourced images of a point of interest to develop a 3D scanning index (e.g., 3D scanning index of a geographical area; par. 0122).  Thus, in the combined invention, images of a point of interest from multiple local users in Mott would result in 3D dimensional view.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Mott with the above features of Cohen.  Cohen suggests that this allows users to see a three-dimensional view of a point of interest, which may be more desirable than a two-dimensional view (par. 0122).

Regarding Claim 9, Mott (Figs. 6, 8) teaches the medium of claim 6, but does not teach wherein the augmented data includes at least one of a split view, a merged view, and a three dimensional view, wherein the merged view includes a multimodal synchronized view, a media data overlay view, and a panoramic view.
concept of using crowd sourced images of a point of interest to develop a 3D scanning index (e.g., 3D scanning index of a geographical area; par. 0122).  Thus, in the combined invention, images of a point of interest from multiple users in Mott would result in 3D dimensional view.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Mott with the above features of Cohen.  Cohen suggests that this allows users to see a three-dimensional view of a point of interest, which may be more desirable than a two-dimensional view (par. 0122).

Regarding Claim 14, Mott teaches the system of claim 11, but does not teach wherein the augmented data includes at least one of a split view, a merged view, and a three dimensional view, wherein the merged view includes a multimodal synchronized view, a media data overlay view, and a panoramic view.

However, Cohen teaches the concept of using crowd sourced images of a point of interest to develop a 3D scanning index (e.g., 3D scanning index of a geographical area; par. 0122).  Thus, in the combined invention, images of a point of interest from multiple users in Mott would result in 3D dimensional view.  The claim limitations would therefore be achieved.

(par. 0122). 

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive.  First, Applicant argues on pages 9-10 of Applicant’s Remarks that Mott does not teach the new limitation of claims 1, 6, and 11, “information that species a sub-set of the different source devices from which data is obtained to generate augmented data for the user….”  However, as stated above, Mott in fact teaches this limitation.  In Mott, the user may choose the type of content to be retrieved from other devices such as a text message (col. 11 lines 17-19).  Thus, in limiting the retrieved content to text messages, the user is in effect limiting the content to be from mobile devices, which are considered a “sub-set.”  Applicant also argues on page 11 of its Remarks that Cohen does not teach the limitations of claims 4, 9, and 14.  However, Applicant does not specify why Cohen does not teach the specific limitations presented in these claims.  As stated above, Cohen does in fact teach a “three dimensional view.”   Lastly, regarding claims 31-35, as stated above, Mott teaches these limitations.  For these reasons, Examiner respectfully disagrees with Applicant. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.